Citation Nr: 0721642	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for inflammatory rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from June 1999 until January 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

A February 2007 rating decision granted service connection 
for plantar fasciitis of the left foot and assigned a non-
compensable evaluation.  In May 2007, the veteran submitted 
additional medical evidence in regards to this disorder.  
However, the veteran has not submitted a notice of 
disagreement as to the non-compensable rating, and the claim 
is not before the Board for review. See Gallegos v. Principi, 
283 F. 3d 1309 (2002) (Observing that a valid Notice of 
Disagreement must express disagreement with a specific 
determination of the agency of original jurisdiction; be 
filed with the agency of original jurisdiction in writing 
within one year after the date of mailing of notice of the 
RO's decision; and be filed by the claimant or the claimant's 
representative).  

The veteran is therefore advised that if he desires appellate 
review of the non-compensable rating assigned to plantar 
fasciitis of the left foot , the veteran or his 
representative must file a Notice of Disagreement within one 
year of the February  2007 rating decision.  38 U.S.C.A. § 
7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).


REMAND

The veteran has submitted additional medical evidence 
pertaining to the increased rating claim for inflammatory 
rheumatoid arthritis. This evidence must be referred to the 
RO for review, unless this procedural right is waived by the 
veteran or his representative.  38 C.F.R. § 20.1304(c) 
(2006).  The veteran has not submitted a waiver of RO 
consideration of this evidence, and the RO through the AMC 
must therefore prepare a Supplemental Statement of the Case 
reviewing that evidence. 38 C.F.R. § 19.31(b)(1) (2006).

Because the veteran has not submitted a waiver of RO 
consideration of the new evidence, the increased rating claim 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure compliance with 
applicable law. VA will notify the appellant if further 
action is required on his part.  Accordingly, the claim is 
REMANDED for the following action:

The RO/AMC will review the evidence 
associated with the claims folder in view 
of all the other evidence of record and 
readjudicate the claim for an increased 
rating for inflammatory rheumatoid 
arthritis.   The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. 

When the development has been completed, the case should 
again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



